PER CURIAM:*
Court-appointed counsel representing Jose Rodolfo Terrones has filed a motion to withdraw and a brief pursuant to An-ders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Ter-rones has not filed a response to counsel’s Anders brief. Our independent review of the brief and the record discloses no non-frivolous issue. Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.